DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In light of Applicant's submission filed February 22, 2021, the Examiner has maintained the 35 USC § 101 rejection and maintained/updated the. 35 USC § 112 second paragraph rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had dividing a pacing system time separation…” The Examiner is also unable to find support for the limitation that states, “transmitting the first pacing system delay value to one or more control elements of said communications network pace the successive delivery of the first asset at each of a set of user equipment devices”  The applicant’s specification on page 34 discusses a system control element but does not teach or suggest the aforementioned limitation as the pacing delay value appears to function as a control element.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
In regards to claims 1 the claim recite, “a second time component”. However the Examiner is unsure what would be considered the “second time component” because the claims recite a pace system delay, a time period and a timeframe, it is unclear which is considered a second time component. The applicant amended the claims, but the claims remain indefinite.   It is impossible to know which time component is considered the second time component.  	In regards to claim 5 that states a, “subset of said campaign time period”, the applicant’s specification is silent to said subset, thus it is unclear what a subset of a campaign time period 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claims herein are directed to a method which would be classified under one of the listed statutory classifications (i.e., 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “PEG”) “PEG” Step 1=Yes). Claims 1, 2, 4-9, 11-16, 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) the following limitations that are considered to be abstract ideas:
Claims 1
dividing a pacing system time separation for successive deliveries of an addressable asset in said communication network as a function of into a pace system delay value and a second time component;
selecting a first asset delivery request and a time period relative to the asset delivery request for consideration, where the asset delivery request includes impression information 
based on said time period, identifying a set of second asset delivery requests for consideration;
using information regarding said first asset delivery request and said set of second asset delivery requests on said model to determine a first pace system delay value for said first asset delivery request; and
using transmitting the first pacing system delay value to one or more control elements of said communications network to pace the successive delivery of the first asset at each of a set of user equipment devices.Claim 14:
identifying a set of assets that are available for delivery in connection with a first asset delivery opportunity of a set of asset delivery opportunities;
determining, in connection with said first asset delivery opportunity, a set of active asset delivery requests, where each asset delivery request identifies a particular asset and is associated with an aggregate delivery target regarding a desired number of deliveries of said particular asset, and a delivery time period for satisfying said desired number of deliveries;
establishing, for each said user equipment device of said set of managed user equipment devices, an asset selection process such that each active asset of said active asset delivery requests has a uniform probability of being selected for each asset selection event associated with said set of asset delivery opportunities;
determining, for each said user equipment device of said set of managed user equipment devices, separation information relating to a delivery separation time wherein, for each said user equipment device, a time separation between successive deliveries of a first asset is a function of a determinant portion based on said time separation and an indeterminant portion based on said selection process that depends on said substantially uniform probability; 	monitoring an actual delivery parameter for said first asset across said set of managed user equipment devices; and
selectively adjusting said separation information based on said monitored actual delivery parameter and
transmitting said separation information to a one or more control elements of said communications network to pace the successive delivery of said first asset at said managed use equipment devices.Claim 25
receiving, at a network platform, a proposed asset delivery request, said asset delivery request concerning delivery of at least one asset to users of said communications network during a proposed asset delivery time period;
accessing, at said platform, a set of accepted asset delivery requests, each concerning delivery of one or more assets to users of said communications network during at least a portion of said proposed asset delivery time period, each of said accepted asset delivery requests and said proposed asset delivery request having delivery parameters including at least an aggregate delivery target regarding a desired number of deliveries of a particular asset and a delivery time period for satisfying said desired number of deliveries;
establishing pacing information a framework for pacing the delivery of assets in said communications network so as to achieve a pacing objective while satisfying the delivery parameters of asset delivery requests under consideration, said framework pacing informationinvolving base time separation values, each concerning a time separation between successive deliveries of a given asset to a given user, for use in pacing asset delivery;
applying said framework pacing information to the proposed a combination of said set of asset delivery requests and said proposed asset delivery request to obtain projected base time separation values for the proposed combination; and
making a determination regarding administration of asset delivery requests based on said projected base time separation values; and
using said determination to control processing of said asset delivery requests at said platform. 	The limitations of independent claim 1,14,  25, as detailed above, as drafted, falls within the “Certain Method of Organizing Human Activity” and/or Mental processes grouping of abstract ideas namely “advertising, marketing or sales activities or behaviors” because the claims disclose performing advertising, marketing or sales activities or behaviors comprising collecting information, analyzing the information, determining incentives, providing incentives based on satisfying conditions. Accordingly, the claims recite an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes). 	This judicial exception is not integrated into a practical application. In particular the claims recites the additional elements of using a device, non-transitory computer readable storage media, and processor. The aforementioned additional generic computing elements dividing, selecting, using, identifying and processing ) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The claims does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements above do not integrate the abstract idea/judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. More specifically, the additional elements fail to include (1) improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), (2) applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda memo), (3) applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)), (4) effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)), or (5) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo). Rather, the limitations merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)), or generally link the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). 	Thus, the claim is “directed to” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes)
 	Step 2B: The claim does not include additional elements that are sufficient to
amount to significantly more than the judicial exception. As discussed above with respect to
integration of the abstract idea into a practical application, the additional elements of communications network, equipment device , amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
 	“Generic computer implementation” is insufficient to transform a patent-ineligible
abstract idea into a patent-eligible invention (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201
(Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2352, 2357) and more generally, “simply appending
conventional steps specified at a high level of generality” to an abstract idea does not make that
idea patentable (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Mayo,
132 S. Ct. at 1300). Moreover, “the use of generic computer elements like a microprocessor or
user interface do not alone transform an otherwise abstract idea into patent-eligible subject
matter (See FairWarning, 120 U.S.P.Q.2d. 1293, citing DDR Holdings, LLC v. Hotels.com, L.P.,
773 F.3d 1245, 1256 (Fed. Cir. 2014)). As such, the additional elements of the claim do not add a
meaningful limitation to the abstract idea because they would be generic computer functions in
any computer implementation. Thus, taken alone, the additional elements do not amount to
significantly more than the above-identified judicial exception (the abstract idea). Looking at the
limitations as an ordered combination adds nothing that is not already present when looking at
the elements taken individually. There is no indication that the combination of elements
improves the functioning of the computer or improves any other technology. Their collective
functions merely provide generic computer implementation.
 	The Examiner notes simply implementing an abstract concept on a computer, without

Bancorp, 687 F.3d at 1280), limiting the application of an abstract idea to one field of use does
not necessarily guard against preempting all uses of the abstract idea (See Accenture, 728 F.3d
1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bilski, 130 S. Ct. at 3231), and further the
prohibition against patenting an abstract principle “cannot be circumvented by attempting to
limit the use of the [principle] to a particular technological environment” (See Accenture, 728
F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Flook, 437 U.S. at 584), and finally
merely limiting the field of use of the abstract idea to a particular existing technological
environment does not render the claims any less abstract (See Affinity Labs, _F.3d_, 120
U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294;
Bilski v. Kappos, 561 U.S. 593, 612 (2010); Content Extraction & Transmission LLC v. Wells
Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014); buySAFE, Inc. v. Google, Inc.,
765 F.3d 1350, 1355 (Fed. Cir. 2014). 	Applicant herein recites a general purpose computer and general purpose
computing components (as evidenced from page 11] of the applicant’s specification for example, “The UED 106 may be embodied in a television, a set top box, a computer, or a mobile
10 device such as a telephone or tablet, among other things..”
 	
            Thus, taken individually and in combination, the additional elements do not amount to
significantly more than the above-identified judicial exception (the abstract idea). (i.e. “PEG”
Step 2B=No) 	As such, the analysis of dependent claims 2-13, 15-24, 26-31 results in the claims 1-31 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flatt et al. (US 2012/0272265) in view of Karlsson et al. (US 2016/0379277)
 	Claim 1: Flatt discloses a method for use in pacing the delivery of assets in a communications network, comprising:
	selecting a first asset delivery request and a time period relative to the asset delivery request for consideration, where the asset delivery request includes impression  information concerning a desired number of impressions for a first asset and an associated campaign and timeframe information concerning a timeframe of said campaign;(see for example [0031] When generating schedules for each new day, the associated method causes the system to meet, or at least attempt to meet, ultimate impression delivery goals for each campaign, and also approximately meet daily pacing requirements for each campaign, also see [0033, 0036, 0037])
 	based on said time period, identifying a set of second asset delivery requests for consideration; (see for example [0041, 0046]) 
[0090] and
 	transmitting the first pacing system delay value to one or more control elements of said communications network pace the successive delivery of the first asset at each of a set of user equipment devices.(see for example [0090 and 0091]) but does not explicitly disclose dividing a pacing system time separation for successive  deliveries of an addressable asset in said communication network as a function of a pace system delay value and a second time component; 	However Karlsson discloses dividing a pacing system time separation for successive  deliveries of an addressable asset in said communication network as a function of a pace system delay value and a second time component; [0034-0036]
 	Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify, Flatt to include dividing a pacing system time separation for successive deliveries of an addressable asset in said communication network as a function of a pace system delay value and a second time component, in order to achieve daily targeted advertising. (abstract of Karlsson)

 	Claim 2: Flatt and Karlsson discloses the method of Claim 1, Flatt discloses wherein said second asset delivery requests involves requests to deliver assets that overlap said time period. [0062]

[0080]

 	Claim 4, 17: Flatt and Karlsson discloses the method of Claim 1, Flatt discloses wherein said desired number of impressions comprises a total number of deliveries, across at least said communication network, for said first asset that is requested by an asset provider. [0011, 0015]

 	Claim 5 and 18: Flatt and Karlsson discloses the method of Claim 1, Flatt discloses wherein said time period comprises one of a defined campaign time period of an asset provider of said campaign for said first asset and a subset of said campaign time period used for monitoring campaign progress. [0071]

 	Claim 6, 19: Flatt and Karlsson discloses the method of Claim 1, Flatt discloses wherein said pacing system delay value defines a period of time after delivery of said first asset by said first user equipment device where said first asset is unavailable for delivery by said first user equipment device. [0085]

 	Claim 7, 20: Flatt and Karlsson discloses the method of Claim 1, Flatt discloses wherein said pacing system delay value defines a period of time after delivery of said first asset to a first network user where said first asset is unavailable for delivery to said first user. [0085 and 0086]

[0016], claim 20)

 	Claim 9: Flatt and Karlsson discloses the method of Claim 1, Flatt discloses further comprising: monitoring an actual delivery parameter for said first asset across a set of user equipment devices; [0080] and
 	selectively adjusting said first pacing system separation value based on said monitored actual delivery parameter. [0082]

 	Claim 10, 22: Flatt and Karlsson discloses the method of Claim 9,  Flatt discloses wherein said monitoring comprises receiving delivery reports concerning asset delivery from at least a portion of said set of user equipment devices. [0080, 0086]

 	Claim 11, 23: Flatt and Karlsson discloses the method of Claim 9, Flatt discloses wherein said adjusting comprises changing said delivery separation time provided to a first user equipment device. [0082]

 	Claim 12, 24: Flatt and Karlsson discloses the method of Claim 11, Flatt discloses wherein said adjusting comprises changing said delivery separation time provided to all of said set of managed user equipment devices. [0082 and 0083]

[0039-0041]) 	Claim 14: Flatt discloses an apparatus for use in pacing the delivery of assets in a communications network, comprising:
 	a pacing system for a user equipment device of a set of managed user equipment devices of said communications network, said pacing system being operative for:
 	identifying a set of assets that are available for delivery in connection with a first asset delivery opportunity of a set of asset delivery opportunities; [0031] 	determining, in connection with said first asset delivery opportunity, a set of active asset delivery requests, where each asset delivery request identifies a particular asset and is associated with an aggregate delivery target regarding a desired number of deliveries of said particular asset, and a delivery time period for satisfying said desired number of deliveries; [0033, 0036, 0037]) 
 	establishing, for each said user equipment device of said set of managed user equipment devices, an asset selection process such that each active asset of said active asset delivery requests has a substantially uniform probability of being selected for each asset selection event associated with said set of asset delivery opportunities; [0060 and 0061]
 	
 	monitoring an actual delivery parameter for said first asset across said set of managed user equipment devices; [0082] and
 [0082] but does not explicitly disclose determining, for each said user equipment device of said set of managed user equipment devices, separation information relating to a delivery separation time wherein, for each said user equipment device, a time separation between successive deliveries of a first asset is a function of a determinant portion based on said time separation and an undeterminant portion based on said selection process that depends on said substantially uniform probability;
 	However Karlsson discloses determining, for each said user equipment device of said set of managed user equipment devices, separation information relating to a delivery separation time wherein, for each said user equipment device, a time separation between successive deliveries of a first asset is a function of a determinant portion based on said time separation and an indeterminant portion based on said selection process that depends on said substantially uniform probability;; [0034-0036]
 	Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify, Flatt to include determining, for each said user equipment device of said set of managed user equipment devices, separation information relating to a delivery separation time wherein, for each said user equipment device, a time separation between successive deliveries of a first asset is a function of a determinant portion based on said time separation and an indeterminant portion based on said selection process that depends on said substantially uniform probability;, in order to achieve daily targeted advertising. (abstract of Karlsson)

[0080]

 	Claim 25: Flatt discloses a method for use in administering the supply of asset delivery requests accepted in a communications network environment where the cumulative capacity to satisfy such requests is uncertain, comprising:
 	receiving, at a network platform, a proposed asset delivery request, said asset delivery request concerning delivery of at least one asset to users of said communications network during a proposed asset delivery time period; [0031]
 	accessing, at said platform, a set of accepted asset delivery requests, each concerning delivery of one or more assets to users of said communications network during at least a portion of said proposed asset delivery time period, each of said accepted asset delivery requests and said proposed asset delivery request having delivery parameters including at least an aggregate delivery target regarding a desired number of deliveries of a particular asset and a delivery time period for satisfying said desired number of deliveries; ( [0033, 0036, 0037]) 
  	applying said framework to the proposed combination of said set of asset delivery requests and said proposed asset delivery request to obtain projected base time separation values for the proposed combination; [0060 and 0061] and
 	making a determination regarding administration of asset delivery requests based on said projected base time separation values using said determination to control processing of said asset delivery request at said platform. [0093] but does not explicitly disclose establishing a framework for pacing the delivery of assets in said communications network so as to achieve a pacing objective while satisfying the delivery parameters of asset delivery requests under  [0034-0036]
 	Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify, Flatt to include establishing a framework for pacing the delivery of assets in said communications network so as to achieve a pacing objective while satisfying the delivery parameters of asset delivery requests under consideration, said framework providing base time separation values, each concerning a time separation between successive deliveries of a given asset to a given user, for use in pacing asset delivery, in order to achieve daily targeted advertising. (abstract of Karlsson)

 	Claim 26: Flatt and Karlsson discloses the method of Claim 25,  Flatt discloses wherein said determination involves determining that said communications network cannot satisfy all of the delivery parameters of said proposed combination. [0049]

 	Claim 27: Flatt and Karlsson discloses the method of Claim 26, Flat discloses wherein said determination is based on comparing said projected base time separation values to a threshold. [0041-0043]

 	Claim 28: Flatt and Karlsson discloses the method of Claim 27, Flat discloses wherein one of said threshold is based on a minimum time  separation specified in an asset delivery request of said proposed combination.[0049]

 	Claim 29: Flatt and Karlsson discloses the method of Claim 27, Flatt discloses wherein said threshold is zero. [0041-0043]
 	Claim 30: Flatt and Karlsson discloses the method of Claim 25, Flatt discloses wherein said determination comprises rejecting said proposed asset delivery request. [0069]

 	Claim 31: Flatt and Karlsson discloses the method of Claim 25, Flatt disclsoes wherein said determination comprises one of modifying or canceling at least one of said accepted asset delivery requests.[0076]

Response to Arguments
Applicant's arguments filed February 22, 2021 have been fully considered but they are not persuasive.  	The applicant argues DDR Holdings in regards to the 101 rejection, the Examiner respectfully disagrees, the applicant’s claims are not similar in concept to the DDR Holdings. The applicant’s claims do not solve a problem rooted in computer technology in an unconventional manner. The applicant further argues the 101 rejection, by stating the claims do not recite a judicial exception, the Examiner respectfully disagrees the claims are directed to , the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art. For example, in McRO, the court relied on the specification’s explanation of how the particular rules recited in the claim enabled the automation of specific animation tasks that previously could only be performed subjectively by humans, when determining that the claims were directed to improvements in computer animation instead of an abstract idea. McRO, 837 F.3d at 1313-14, 120 USPQ2d at 1100-01. In contrast, the court in Affinity Labs of Tex. v. DirecTV, LLC relied on the specification’s failure to provide details regarding the manner in which the invention accomplished the alleged improvement when holding the claimed methods of delivering broadcast content to cellphones ineligible. 838 F.3d 1253, 1263-64, 120 USPQ2d 1201, 1207-08 discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim”  Thus there does not appear that the applicant’s claims improve the functioning of a computer or another technology.     The applicant further argues that the claims are not a drafting exercise to monopolize an exception.  The Examiner respectfully disagrees the claims do not appear to have any limitations that are indicative of integration into a practical application. The applicant argues that the additional elements provide an inventive concept, the Examiner respectfully disagrees to be considered that the limitations are indicative of integration into a practical application the claims should provide one or more of the following:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda MemoThus the 35 U.S.C 101 rejection is maintained. 
 	In regards to the 103 rejection, that argument is moot due to the updated rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARNELL A POUNCIL whose telephone number is (571)270-3509.  The examiner can normally be reached on Monday - Friday 10:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/John Van Bramer/Primary Examiner, Art Unit 3621